      Case 1:17-cr-00618-RA Document 306 Filed 07/01/20 Page 1 of 1




                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/1/2020


 UNITED STATES OF AMERICA,
                                                                 No. 17-cr-618 (RA)
                        v.
                                                                       ORDER
 ESTEBAN AYALA,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the Government’s July 1, 2020 opposition to Defendant’s

pro se motion for compassionate release. Dkt. 305. No later than July 8, 2020, the

Government shall file a letter providing authority in support of its position that Defendant’s

April 7, 2020 request to BOP for “home confinement for the rest of [his] sentence pursuant

to 18 U.S.C. § 3624(c)(2), section 12003(b) of the CARES Act, and Attorney General

Barr’s April 3, 2020 Memorandum for the Director of the Bureau of Prisons, ‘Increasing

Use of Home Confinement at Institutions Most Affected by Covid-19,’” Dkt. 304 at 6, does

not satisfy the administrative exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A). The

Government shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:      July 1, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge
